DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen (WO 2010/019891).
Regarding claim 1, Kamen discloses a beverage dispenser (figure 1), comprising: 
an inlet (item 122, figure 1) for drawing a liquid from a source (figure 14A);

a demineralization device (item 100, figure 1) for demineralizing the liquid from the source having an input and an output, wherein the input of the demineralization device is coupled with the inlet; and 
a beverage preparation device having an input and an output, wherein the input of the beverage preparation device is coupled with the output of the demineralization device and the output of the beverage preparation device is coupled with the outlet (figure 14A, page 50, lines 13-23, page 54, lines 12-34), 
wherein the beverage preparation device, the outlet, all active components and all passive components of the demineralization device contacting the beverage are made of a biological inert material stainless steel; VA steel; V1A steel; V2A steel; V3A steel; V4A steel; V5A steel; and titanium on any surface contacting the water (page 28, lines 15-17, page 29, lines 26-29, page 30, lines 31-32, page 31, lines 2-5).
Kamen is silent to teaching a primary water tank, that is downstream of the demineralization device, being made of a stainless steel or titanium material. Kamen does teach that the water tank is made of a polycarbonate material (page 19, lines 33-34). Such plastics are known to be biologically inert. Furthermore, Kamen also teaches that polycarbonate or any other material may be used to form the primary tank (page 20, lines 10-16). Kamen suggests a material that may minimally interact with water to use for such tanks. Kamen also suggests using stainless steel and/or titanium throughout the specification for different components of the system since it does not rust, discolor, or change the taste of water (page 31, lines 2-5). 
See MPEP § 2144.07).
Regarding claim 3, Kamen discloses that the demineralization device comprises at least one item selected from a list consisting of: a reverse osmosis filter; an ion exchanger; and a distiller (page 39, lines 1-8, water is distilled; page 58, lines 30-33, ion exchanger), wherein the beverage preparation device includes at least one of the following: a flow-type water preparation device; a flow-type tempering device; a flow-type carbonization device; and a flow-type mineralization device (page 50, lines 13-23; page 54, lines 12-34).
Regarding claim 4, Kamen teaches the beverage preparation device and the demineralization device as discussed in detail above. Kamen is silent to the inner diameters of various conduits, channels, and ports of the system and their relation to other such components.
	However, It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Kamen to form the conduits, channels, and ports of the system with appropriate inner/outer diameters to achieve a desired flow rate at various stages of the dispensing operation. It has been held that such a modification would have involved a mere change (See MPEP § 2144.04 (IV)).
Regarding claim 9, Kamen teaches a seal made of rubber and use of fluorosilicone material to make diaphragms in various components of the invention (page 65, lines 2-8). Kamen is silent to the seal’s exact location and configuration.
	However, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have used a fluororubber seal or any other material to form a seal between a conduit and the beverage preparation or demineralization device since seals provide liquid tightness and also ensure a good fit between components. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  (See MPEP § 2144.07). Also, it has been held that rearranging parts of an invention involves only routine skill in the art.  (See MPEP § 2144.04 (VI)).
 Regarding claims 10-13, Kamen teaches connecting various conduits with the other components of the system using seals, flanges in different configurations (figures). Kamen is silent to teaching the exact configuration of these flanges and seals along with dimensions like inner and outer diameter of the conduits.
	However, It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Kamen in any suitable manner to have the conduits sealingly connect with each other and the beverage preparation device and the demineralizing devices since it has been (See MPEP § 2144.04 (VI)). 

Regarding claim 14, Kamen teaches that the tubes of the invention may be welded, soldered, press fitted, or mechanically connected to the other components (page 68, lines 25-32) but is silent the at least one conduit being connected to a port having a channel of at least one beverage preparation device and/or the demineralization device by a compression fitting.
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have modified the invention of Kamen such that the conduits are connected to ports and channels of the demineralization or beverage preparation device by press fitting or compression fitting since such methods are common and well-known in the art for fastening conduits together. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen (WO 2010/019891) in view of Amundson (US PG PUB 2013/0048675).
Regarding claim 5, Kamen teaches that various conduits of the system are soldered or welded (page 68, lines 15-32) but is silent to electroplating various parts of the conduits of the system.
Amundson teaches another beverage dispensing mechanism comprising use of electroplated material to comply with sanitary provisions to limit the growth of the germs (figure 8, paragraph [0009], [0030]).
.

Response to Arguments
5.	Applicant's arguments filed 01/29/2021 have been fully considered but they are not persuasive. 
6.	Applicant argued, in light of amended independent claim 1, that Kamen does not anticipate the amended claim since it does not explicitly teach that all of the components of the beverage preparation device downstream of the demineralization device are made of biologically inert material comprising stainless steel or titanium or other materials recited in the claim. Applicant’s amendment of claim 1 resulted in further search and reconsideration of the prior arts and the rejection.
7.	Claim 1 is not rejected as being obvious over Kamen it teaches or renders all of the limitations of the claim. Examiner agrees that the primary tank of the Kamen is formed of a plastic, more specifically a polycarbonate material. However, Kamen does teach that such material is chosen due to their minimized interaction with water (see rejection above for citation to prior art). Furthermore, Kamen also suggests using materials to form the components of the system which do not alter the taste, quality, and other aspects of the water in the system and also promotes use of stainless steel, plastic, and titanium along with other suitable materials. Therefore, it would be obvious to a person of ordinary skill in the art to form the primary tank out of stainless steel, titanium or other biologically inert material. Therefore, Kamen teaches or renders all of the limitations of the amended independent claim 1 as discussed in detail above.
8.	Thus, claims 1, 3, 4, and 9-14 are rejected as being obvious over Kamen. Claim 5 remains rejected as being obvious over Kamen as modified by Amundson as discussed in detail above. 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324.  The examiner can normally be reached on Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Vishal Pancholi/Primary Examiner, Art Unit 3754